In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
MILENA GOTTLIEB,                     *     No. 14-543V
                                     *     Special Master Christian J. Moran
                 Petitioner,         *
                                     *     Filed: December 18, 2014
v.                                   *
                                     *
SECRETARY OF HEALTH                  *     Stipulation; influenza ("flu") vaccine;
AND HUMAN SERVICES,                  *     Guillain-Barré Syndrome (“GBS”).
                                     *
                 Respondent.         *
****************** ** *
Thomas P. Gallagher, Somers Point, NJ, for Petitioner;
Gordon E. Shemin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On December 17, 2014, the Secretary filed a joint stipulation concerning the
petition for compensation filed by Milena Gottlieb on June 25, 2014. In her
petition, petitioner alleged that the seasonal influenza ("flu") vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which she received on or about August 19, 2011, caused her to suffer Guillain-
Barré Syndrome (“GBS”). Petitioner further alleges that she suffered the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition.

      Respondent denies that the flu immunization is the cause of petitioner's
alleged GBS, and/or any other injury.



       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $85,000.00 in the form of a check payable to
        petitioner, Milena Gottlieb. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-543V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
       Case 1:14-vv-00543-UNJ Document 18 Filed 12/17/14 Page 3 of 5




        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U .S.C. § 300aa- I 0 et seq ., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from , or alleged to have resulted from , the flu vaccination administered on or

about August 19, 2011, as alleged by petitioner in a petition for vaccine compensation filed on or

about June 25 , 2014 in the United States Court of Federal Claims as petition No. 14-543V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties .

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or ifthe Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.



                                                  3
       Case 1:14-vv-00543-UNJ Document 18 Filed 12/17/14 Page 4 of 5




       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, except as otherwise

noted in paragraph 9 above. There is absolutely no agreement on the part of the parties hereto to

make any payment or to do any act or thing other than is herein expressly stated and clearly

agreed to. The parties further agree and understand that the award described in this Stipulation

may reflect a compromise of the parties' respective positions as to liability and/or amount of

damages, and further, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged GBS, or

any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                 4
Case 1:14-vv-00543-UNJ Document 18 Filed 12/17/14 Page 5 of 5




Respectfully submitted,

PETITIONER:




ATTORNEY OF RECORD F                             AUTHORIZED REPRESENTATIVE
PETITIONER:                                      OF THE ATTORNEY GENERAL:




Thomas P. Gallagher, E quire LC                  Deputy Director
822 Shore Road                                   Torts Branch
Somers Point, NJ 0824'                           Civil Division
(609) 926-6450                                   U.S. Department of Justice
                                                 P.O. Box 146
                                                 Benjamin Franklin Station
                                                 Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                        ATTORNEY OF RECORD FOR
OF THE SECRET     F HEALTH                       RESPONDENT:
ANDHU         VICE :



A.
Director, Division oflnjury                      Trial Attorney
Compensation Programs (DICP),                    Torts Branch
Healthcare Systems Bureau, U.S. Department       Civil Division
Of Health and Human Services                     U.S. Department of Justice
5600 Fishers Lane                                P.O. Box 146
Parklawn Building, Mail Stop 1 I C-26            Benjamin Franklin Station
Rockville, MD 20857                              Washington, DC 20044-0146
                                                 (202) 616-4208




                                             5